IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-92,367-01


               EX PARTE JEFFERSON KEITH-OLAN MCMINN, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1490840-A IN THE 185TH DISTRICT COURT
                              FROM HARRIS COUNTY


       Per curiam.

                                             ORDER

       Applicant was convicted of super-aggravated sexual assault of a child and sentenced to thirty

years’ imprisonment. The Fourteenth Court of Appeals affirmed his conviction. McMinn v. State,

558 S.W.3d 262 (Tex. App. — Houston [14th Dist.] August 14, 2018). Applicant filed this

application for a writ of habeas corpus in the county of conviction, and the district clerk forwarded

it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       On September 14, 2020, the trial court entered an order designating issues. That order was

not timely entered, and the district clerk properly forwarded this application to this Court under

Texas Rule of Appellate Procedure 73.4(b)(5). However, the application was forwarded before the

trial court made findings of fact and conclusions of law. We remand this application to the trial court
to complete its evidentiary investigation and make findings of fact and conclusions of law.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed:         March 10, 2021
Do not publish